Citation Nr: 1113367	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-15 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected psychiatric disorder, variously diagnosed as posttraumatic stress disorder, anxiety disorder, depressive disorder, and dysthymia.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  The Veteran served in Vietnam and was awarded a Combat Infantry Badge.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, granted service connection for anxiety disorder with depressive disorder (claimed as PTSD and depression) and assigned an initial 30 percent rating, effective from April 23, 2008, the effective date of service connection.  The RO also denied entitlement to a TDIU.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C. in March 2011.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected psychiatric disorder, as likely as not, has been manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic, depression and anxiety, anger, impaired impulse control affecting his ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective work and social relationships.  

2.  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name has never been demonstrated.  

3.  Service connection has been established for a psychiatric disorder (now rated as 70 percent disabling); hearing loss (rated as noncompensable); and for tinnitus (rated as 10 percent disabling).  

4.  The evidence of record is in equipoise as to whether the Veteran's service-connected psychiatric disorder prevents him from maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating, but no higher, for the service-connected psychiatric disorder have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2010).  

2.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Proper notice regarding the initial service connection claim and the TDIU claim was provided to the Veteran in June 2008 and September 2008, prior to the initial grant of service connection.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no further notice was required once service connection was granted.    See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the previous letter, sent in September 2008 provided notice of how initial ratings and effective dates are assigned for all grants of service connection.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Ratings

The Veteran seeks a higher rating for the service-connected psychiatric disorder, variously diagnosed as PTSD, anxiety disorder, depressive disorder, and dysthymia.  He asserts that his PTSD symptoms have worsened to the point of near-continuous panic, near-continuous agitation, anger, hostility, paranoia, frustration and anxiety.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected psychiatric disorder has been assigned an initial 30 percent rating since April 23, 2008.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.

Diagnostic Code 9411 governs ratings for PTSD, based on the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula for Mental Disorders.  (Generalized anxiety disorder is rated pursuant to Diagnostic Code 9400 and dysthymic disorder is rated pursuant to Diagnostic Code 9433, for example).  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, for example, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

During the pendency of the appeal, the Veteran's psychiatric disorder has been variously diagnosed as PTSD, dysthymia, depressive disorder and anxiety disorder; and, there is also some question as to whether the Veteran also has a non-service-connected personality disorder.  Regardless of what specific disorders are diagnosed, when, as here, is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, it is of little consequence as to what disorder is specific to service because all mental disorders are rated pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, and the assignment of separate disability ratings for each specified mental disability (depression, and anxiety, and dysthymia, and PTSD, for example) would violate the rule against pyramiding at 38 C.F.R. § 4.14.  

During the appeal period, the Veteran was afforded VA psychiatric examinations in December 2008 and October 2010.  Additionally, VA outpatient mental health records show that the Veteran had been treated for a mental disorder since the beginning of 2008.  

During the entire appeal period the Veteran's Global Assessment of Functioning (GAF) scores have ranged between 50 and 70, usually averaging somewhere in the mid 50's to 60.  Although the Global Assessment of Functioning (GAF) scores reflect only moderate disability, the Veteran's overall disability picture is more severe than is reflected by the Global Assessment of Functioning (GAF) scores alone.  

At both VA examinations, and during VA outpatient assessments, the Veteran consistently reported symptoms of panic, paranoia, depression, anger outbursts, restless sleep, anxiety and frustration.  Although the examinations and outpatient records generally indicate that the Veteran is consistently well-groomed and appropriate during examinations, with unremarkable thought process and average intelligence, the Veteran has a clear pattern of hostility, anger outburst, and an inability to control his anger.  He also has a pattern of depression.  Moreover, these symptoms are severe, not moderate, as noted throughout the claims file.  

At the VA examination in December 2008, the Veteran reported depressed mood.  The examiner noted no signs or symptoms of mania.  The Veteran remained married to his wife of 40 years, and had relationships with his children.  The Veteran reportedly had friends, and took pleasure in activities such as walking on the beach, playing golf, and exercising.  The Veteran had no suicide attempts.  The Veteran was appropriately and neatly dressed.  Speech was clear and coherent.  The Veteran was cooperative and friendly.  Affect was normal.  Mood was anxious.  The Veteran was oriented times three.  Thought process was unremarkable.  There were no delusions.  However, the Veteran's impulse control was noted to be only fair, and the examiner indicated that the Veteran had irritability or outbursts of anger that caused clinically significant distress or impairment in social occupational or other important areas of functioning.  In that regard, the examiner noted that the Veteran was fired from his job for creation of a hostile workplace as a result of an argument over a military program and how it would result in the loss of life on the battlefield.  The examiner concluded that the Veteran had an anxiety disorder and a depressive disorder, with a Global Assessment of Functioning (GAF) of 60.  It was also noted that conflicts at work resulted in job loss.  The examiner further noted that the Veteran's job loss due to the conflict at work, which was due to his anxiety disorder occurred because the Veteran's work involved a defense manufacturer and the Veteran was assigned to a task that he believed would result in American causalities on the battlefield.  As such, the examiner believed that the Veteran was not necessarily unemployable in all types of employment, but rather, was simply not capable of working in the particular environment from which he was recently let go.  The examiner specifically noted that there was occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that the Veteran generally functioned satisfactorily with regard to self-care, routine behavior and normal conversation.  In conclusion, the examiner noted that the Veteran's anxiety disorder played a role in the conflict at work, which led up to his being let go.  

Additionally, the outpatient treatment records reflect that the Veteran has attempted to control his mood and behavior with the use of fairly high doses of antidepressants and anti-anxiety medications including Zoloft, valium, effexor, and the like.  

Although the examiner in December 2008 noted a GAF score of 60, outpatient treatment records dated between October 2008 and May 2009 noted GAFs of 50 and 55 on several occasions.  Moreover, in a May 2009 statement, the Veteran's private psychotherapist, Dr. R, noted that he had been treating the Veteran since the previous year.  Dr. R noted that the Veteran had trouble controlling his anger when confronted with what he perceived as incompetence and poor customer support.  Dr. R also noted that the Veteran was very bright, but did not work well within organizational structures; he had a great deal of anxiety of those factors, which he acknowledged could lead him to being fired and/or sued in today's employment environments.  The examiner therefore opined, based on professional and medical knowledge, training and experience, that the Veteran was unable to be productively employed in positions matching his talents and experiences.  

Other VA records from September 2009 show that the Veteran's depression was reportedly worsening.  He was irritable and felt down most of the time.  Although it was noted that he experienced ongoing symptoms of depression irritability, a decrease in energy and fatigue, the Global Assessment of Functioning (GAF) score was listed as 60.  However, by October 2009, VA records show the Global Assessment of Functioning (GAF) reduced back to 50.  The Veteran reported additional irritability.  Similarly, in May 2010, the GAF was 53 at a VA intake evaluation and 50 at a psychiatric screening.

Additionally, the Veteran's wife, a nurse, has provided written evidence of her husband's behavior.  She has reported that she has witnessed firsthand her husband's increasing episodes of anxiety, lack of confidence, mood swings, irritability, anger, frustration and depression.  The Veteran's wife also noted periods of extreme deep depressions and paranoia that led to on and off cyclical behavior.  She described episodes when the Veteran would become so angry that she could see the veins pop out in his neck.  She also described witnessing his verbal abuse toward their children.  

Furthermore, the Veteran's claims file contains numerous correspondence to the RO and the Board throughout the appeal period which clearly establishes the Veteran's pattern of obsessive and inappropriate behavior, paranoia, and impaired impulse control.  In many letters to the RO, the Veteran repeatedly, in an obsessive-like pattern, accused VA of ignoring his requests, engaging in fraudulent actions, and making false statements regarding the state of his health.  This is particularly evident following the October 2010 examination.  That examiner did not feel the Veteran had PTSD and opined that the Veteran's Global Assessment of Functioning (GAF) was 70.  

Significantly, the October 2010 examination report carries little probative value for purposes of establishing an adequate rating in this case.  The October 2010 examiner focused on determining whether the Veteran had PTSD; however, service connection has already been established for an acquired psychiatric disorder.  Moreover, regardless of the diagnosis, the Veteran's symptoms of hostility, anger, depression, and anxiety are shown throughout the other evidence of record.  

The other evidence of record includes the Veteran's hearing testimony, numerous VA outpatient mental health records dating back to 2006, and statements from family and friends.  These records, which contain opinions of mental health care workers and family members who actually knew the Veteran and witnessed his behavior, as opposed to the VA examiner who collected data in a one-time interview setting, collectively show that the Veteran has, throughout the period of time that is covered by this appeal, had occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood, such that the criteria for the assignment of a 70 percent rating are more nearly approximated.  The VA mental health records, for example, show that the Veteran attended therapy fairly regularly from mid 2008 through the present time.  These records also show that, for example, the Veteran was terminated from his job in March 2007 due to misconduct in creating a hostile work environment.  A letter from the Veteran's former employer notes that the Veteran's actions towards a vendor representative to the employer were inappropriate, which created a hostile workplace environment.  This is consistent with the Veteran's pattern of a lack of anger management skills and aggressive behavior noted throughout this appeal.  

In sum, the Veteran's wife, prior employer, and private mental health provider, those people with whom he has an ongoing relationship, have provided evidence which shows that the level of severity of the Veteran's service-connected psychiatric disorder more nearly approximates the criteria for a 70 percent rating since the effective date of service connection.  These records reflect that the Veteran has been experiencing near-continuous paranoia, anxiety and depression, anger, and an inability to control his anger since service connection was granted, which is significantly interfering with his ability to perform occupational tasks, and an overall inability to cope with his experiences in Vietnam.  The mental health records also show that the Veteran has struggled with family relations for some time.  Furthermore, the evidence shows that the Veteran is clearly not a violent man and has the ability to appear stable during an examination.  His tendencies appear to concentrate more on verbal abuse, anxiety and depression.  These nuances are significant, because they can explain why his disability picture appears less severe in the VA examination reports of December 2008 and October 2010.  The Veteran's testimony and mental health records reflect, however, that the Veteran has severe depression, anxiety, and impaired impulse control.  As such, the VA mental health records, hearing testimony, and lay statements, which are competent and credible, carry greater weight and have more probative value than the most recent VA examination report in this case.  

Despite being consistently well-groomed, oriented in three spheres, and displaying good hygiene on examination, the Veteran's disorder is severe, as reflected in the level of depression, anxiety, irritability, impaired impulse control, and anger.  

The overall level of severity of the Veteran's PTSD has more nearly approximated the criteria for the assignment of a 70 percent rating since the effective date of service connection, exhibiting occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The Veteran also has panic attacks, anger, sleep problems, hypervigilance, paranoia, depression, and anxiety.  These signs and symptoms, and the severity thereof, show that the criteria for a 70 percent rating are approximated.  

The evidence does not however show that the criteria for a 100 percent rating are met or approximated.  Specifically, there is no evidence of symptoms such as grossly inappropriate behavior, persistent danger of hurting himself or others, or an inability to perform activities of daily living.  While the Veteran reports that he engages in grossly inappropriate behavior such as picking his teeth in public, at no point has his behavior been described by others as grossly inappropriate.  The Veteran has consistently acted appropriately at all examinations and he is able to engage in activities of daily living and remain well-groomed.  He has remained married to his wife for a number of years and reportedly gets along with his children.  Although his wife noted verbal abuse toward her and her children in the past, he has never been shown to be a physical threat to others, and, he has never described suicidal thoughts.  In addition, gross impairment in thought processes or communication is not shown.  His thought processes were assessed as normal upon VA examination and the Veteran has always been able to provide meaningful and coherent statements to examiners and to the RO regarding his disabilities.  The Veteran is not disoriented to time or place as shown by findings on VA examination and outpatient treatment reports nor does he report such disorientation.  Finally, although the Veteran reports memory loss for the names of nieces, nephews, and things his wife tells him, the evidence does not show that he has trouble recalling names of close relatives, his occupation or his own name.  Although he prefers to remain isolated, and shows ongoing severe anxiety, he nevertheless is able to leave the home, communicate with physicians, and the like.  In sum, the evidence does not otherwise show that he has total occupational and social impairment. 

Given the facts in this case, the criteria for the assignment of a 70 percent rating, but not higher, have been met in accordance with the provisions of Diagnostic Codes 9400-9413, and 9433-9434 since the effective date of service connection.  All psychiatric symptoms have been considered in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The statements of the Veteran and his wife are considered competent, credible and probative and were considered in reaching the above determinations.   

Consideration has been given to whether the Veteran was entitled to "staged" ratings for the service-connected PTSD as prescribed by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  The overall totality of the evidence of record does not establish that the service-connected disability has been 100 percent disabling at any time during the appeal period.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected psychiatric under consideration here has otherwise rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  The assignment of a 70 percent disability evaluation contemplates that there is commensurate industrial impairment.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  TDIU

The Veteran also asserts that he is entitled to a total disability evaluation based on individual unemployability (TDIU).  Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides. " See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The Veteran's service-connected disabilities include a psychiatric disorder (now rated as 70 percent disabling); tinnitus, (rated as 10 percent disabling) and hearing loss (rated as noncompensable).  The Veteran therefore now meets the schedular criteria for entitlement to a TDIU by virtue of the increased rating to 70 percent for the service-connected psychiatric disorder because he now has at least one service-connected disability rated as 70 percent disabling.  Thus, the Veteran meets the minimum criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The remaining question, therefore, is whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected psychiatric disorder.  

Resolving all doubt in the Veteran's favor, the preponderance of the evidence supports a finding of entitlement to TDIU in this case because the evidence is in relative equipoise.  Here, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this regard, there are competing medical opinions in this instance offering different conclusions as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

On one hand, the October 2010 VA C&P examination reports concluded that the Veteran did not have PTSD, but rather, had a narcissistic personality, and therefore his employment was not affected.  As pointed out above, however, the issue in this case is not whether the Veteran has PTSD, but rather, the severity of the service-connected psychiatric disorder.  Thus, the October 2010 opinion carries little probative value.  

In the December 2008 examination, the examiner noted that the Veteran was indeed fired from his last job due to service-connected anxiety, but opined that his disability did not preclude all forms of employment because the anxiety-provoking event which led to his firing was specifically related to service and that type of incident would not necessarily occur in all types of employment.  

However, in contrast to that opinion, the Veteran's treating mental health provider concluded in May 2009 that the Veteran's psychiatric disorder renders him unable to be productively employed in positions matching his talents and experiences, particularly given his lack of anger management skills, and anxiety.  

In sum, one VA examiner's opinion is inadequate for determining whether the Veteran is entitled to a TDIU, one examiner determined that the Veteran was unemployable in certain circumstances, and the Veteran's treating mental health provider opined that the Veteran was unemployable in all forms of employment given his experience.  

Furthermore, the fact remains that the claims file contains evidence that the Veteran was let go from his employment in March 2007 due to misconduct because he created a hostile work environment.  He took inappropriate actions toward a vendor representative of the employer and was terminated.  This action is consistent with the Veteran's behavior noted throughout this appeal.  There is no doubt that the Veteran has great difficulty getting along with others.  Even his own dentist refused to provide continuing service to him due to his behavior and inappropriate actions.  

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Thus, resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to a total disability rating based on individual unemployability and this claim is granted.

In reaching these conclusions, the Board has applied the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial schedular rating of 70 percent, but no higher, for the service-connected PTSD is granted, subject to the regulations controlling the disbursement of VA monetary benefits.  

A TDIU is granted, subject to the regulations controlling the disbursement of VA monetary benefits.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


